Per Curiam. Appellant, Johnny Mark Propst, has been convicted of first-degree murder and sentenced to forty years’ imprisonment. His attorney, Joe F. Atkinson Jr., requested and was granted a thirty-day extension to August 13, 1996, to file Appellant’s brief, but no brief has been filed.  Joe F. Atkinson Jr. is therefore ordered to appear before this court on the 27th day of January, 1997, at 9:00 a.m., to show cause why he should not be held in contempt of this court for his failure to file Appellant’s brief in a timely manner.